United States Court of Appeals
                     For the First Circuit


No. 08-1156

                   UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                         RASHIEK T. CANNON,

                     Defendant, Appellant.




                            ERRATA SHEET


     The opinion of this Court issued on December 23, 2009, is
amended as follows:

     On p. 11, line 9:   Insert the word "arrested" between "was"
and "and"